Citation Nr: 0121603	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected bilateral hearing loss.

2.  Entitlement to an effective date prior to November 16, 
1998 for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 RO rating decision 
which granted service connection and a 10 percent rating for 
bilateral hearing loss, effective from November 16, 1998.  
The veteran appeals for a higher rating and for an earlier 
effective date for service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was received by the RO on November 16, 
1998, many years after service, and the RO granted service 
connection effective from that date.

2.  The veteran has level IV hearing acuity in his right ear 
and level V hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
16, 1998 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).

2.  The requirements for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998 and 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from July 
1952 to July 1956.  His service medical records are negative 
for hearing loss, and hearing was found to be 15/15 (normal) 
by voice testing at the service separation examination.

The veteran's claim for service connection for bilateral 
hearing loss was received by the RO on November 16, 1998.  
The veteran thereafter submitted medical records in support 
of his claim.  He and his wife submitted statements in which 
it was essentially asserted that noise exposure in service, 
especially aircraft noise while working as a military 
policeman, led to hearing loss.  

Private hearing aid evaluations and medical records from 1999 
note the veteran had bilateral hearing loss.  These records 
do not contain all information for evaluating the level of 
hearing loss disability.  A letter from James Shaeffer, M.D., 
dated September 1999, states that the veteran had nerve 
deafness and that such could be caused by exposure to loud 
noises from jet engines while in the military service. 

The veteran was afforded a VA audiology examination in 
October 1999.  He complained of difficulty hearing certain 
speech sounds and of difficulty hearing in crowds.  He also 
reported a history of noise exposure from aircraft and 
weapons while in service.  The veteran also denied a history 
of occupational noise exposure, but stated that he had 
occasional noise exposure from gunfire while hunting 
recreationally.  Current audiology testing showed pure-tone 
decibel thresholds, at the frequencies of 1000, 2000, 3000, 
and 4000 hertz, as follow:  40, 90, 105, 95 (average of 83) 
for the right ear; and 40, 80, 90, 95 (average of 76) for the 
left ear.  Speech recognition scores were 84 percent in the 
right ear and 80 percent in the left ear.  The examiner 
diagnosed mild to profound predominantly sensorineural 
hearing loss from 500 to 4000 Hertz.

In a December 1999 decision, the RO granted service 
connection and a 10 percent rating for bilateral hearing 
loss, effective from November 16, 1998, when the claim was 
received.  The veteran appealed for a higher rating and for 
an earlier effective date for service connection for 
bilateral hearing loss.

In addition to written statements, testimony was provided by 
the veteran and his wife at a June 2001 Board hearing held at 
the RO (Travel Board hearing).  The veteran described his 
hearing problems such as being distracted by background noise 
and having to read lips to help him understand, even with the 
use of bilateral hearing aids.  He and his wife also said 
that he came to the VA in 1985 but was told he was not 
eligible to file a claim for service connection for hearing 
loss; it was argued that service connection for hearing loss 
should be effective from 1985. 

II.  Analysis

The Board notes that the VA has fulfilled its duty to notify 
the veteran of evidence necessary to substantiate his claims, 
and the VA has met its obligation to assist the veteran in 
obtaining relevant evidence.  The RO's rating decision and 
the statement of the case informed the veteran of the 
pertinent legal authority on his claims and the evidence 
necessary to substantiate his claims.  The RO afforded the 
veteran a VA examination, and made reasonable efforts to 
obtain identified records.  Additionally, the veteran was 
afforded a Board hearing on appeal.  The notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).





A. Rating higher than 10 percent for bilateral hearing loss

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
varieous disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold as measured by 
pure-tone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  This standard method of rating hearing 
loss was not changed by revisions to the rating schedule 
which became effective in June 1999.  See 38 C.F.R. § 4.85 
(1998 and 2000).  The new rating criteria contain an 
alternative method for rating hearing loss for exceptional 
patterns of hearing impairment, as defined in 38 C.F.R. 
§ 4.86 (2000), but the veteran's audiology test results 
indicate that such special rating method is inapplicable in 
the present case.  

The only recent medical evidence containing all test results 
necessary for rating hearing loss is the 1999 VA audiology 
examination.  The examination showed the right ear had an 
average pure-tone threshold (at the four pertinent 
frequencies) of 83 decibels, and speech discrimination in 
this ear was 84 percent; this corresponds to audiory acuity 
level IV.  See 38 C.F.R. § 4.85, Table VI.  The veteran's 
left ear had an average pure-tone threshold (at the four 
pertinent frequencies) of 76 decibels, and speech 
discrimination in this ear was 80 percent; this corresponds 
to audiory acuity level V.  See 38 C.F.R. § 4.85, Table VI.  
Together, the auditory acuity level IV for the right ear and 
auditory acuity level V for the left ear result in a 10 
percent disability rating under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85, Table VII.

Since this is an initial rating case, on the granting of 
service connection, consideration must be given to whether 
different percentage ratings for different periods of time 
are warranted since the effective date of service connection 
(so-called "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the evidence of record fails to 
show that the veteran's bilateral hearing loss has been more 
than 10 percent disabling during any identifiable time period 
since service connection became effective in November 1998.

The Board has no authority to assign an extraschedular 
evaluation in the first instance, and under the circumstances 
of this case there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet.App. 337 (1996).  The record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  There has been 
no showing by the veteran that his bilateral hearing loss 
results in marked interference with employment, necessitates 
frequent periods of hospitalization, or that there are 
similar factors so as to render impractical the application 
of regular rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission of this case for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for bilateral hearing loss, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).







B.  Earlier effective date for service connection

The RO granted service connection for bilateral hearing loss 
effective from November 16, 1998, when the veteran's 
compensation claim was received.  He maintains that an 
earlier effective date is warranted.

The law provides that the effective date of an award of 
service connection and compensation will be the day following 
the date of separation from service or the date entitlement 
arose, if the claim is received by the VA within one year 
after separation from service; otherwise, the effective date 
will by the date the VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a)..  All claims for benefits filed with the VA, formal 
or informal, must be in writing.  Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999). 

In this case, the Board finds that the effective date of 
November 16, 1998 for service connection for bilateral 
hearing loss is correct since this is the date that the RO 
first received a written claim for service connection for 
bilateral hearing loss.  
The veteran has vaguely alleged that in 1985 he came to the 
VA and was told he could not file a claim for service 
connection for hearing loss because he was not eligible.  
There is no evidence to corroborate this allegation.  In any 
event, the file shows no written claim, formal or informal, 
for service connection for hearing loss until the claim 
received by the RO on November 16, 1998, many years after 
service.  It is this date, November 16, 1998, which controls 
the effective date for service connection.

As a matter of law, there is no basis for an effective date 
for service connection for bilateral hearing loss prior to 
November, 16, 1998, and the claim for an earlier effective 
date must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).


ORDER

A rating higher than 10 percent for bilateral hearing loss is 
denied.

An earlier effective date for service connection for 
bilateral hearing loss is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

